Citation Nr: 1524816	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for obstructive sleep apnea.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



INTRODUCTION

The Veteran served on active duty from January 2001 to July 2001 and from December 2003 to March 2005.  He also had additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran was scheduled for a Travel Board hearing in June 2014, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R.    § 20.704(d).

As is explained below in greater detail, new and material evidence has been received sufficient to reopen the previously denied claims.  The reopened claims and the higher initial rating claim for GERD are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an unappealed June 2008 rating decision, the RO denied entitlement to service connection for bilateral pes planus and for obstructive sleep apnea.  

2.  The evidence received since the RO's June 2008 decision is new, relates to unestablished facts necessary to substantiate the merits of the claims, and raises a reasonable possibility of substantiating the claims of service connection for bilateral pes planus and for obstructive sleep apnea.



CONCLUSIONS OF LAW

1.  The RO's June 2008 denial of service connection for bilateral pes planus and for obstructive sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral pes planus and for obstructive sleep apnea.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In June 2008, the AOJ denied, in pertinent part, the Veteran's claim of service connection for bilateral pes planus and for obstructive sleep apnea.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not initiate an appeal of the June 2008 rating decision with respect to the denial of service connection for obstructive sleep apnea.  The Veteran also did not submit any statements relevant to this claim within 1 year of the June 2008 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Although he disagreed with the June 2008 denial of service connection for bilateral pes planus, he did not perfect a timely appeal.  Thus, the June 2008 rating decision became final with respect to both of these claims.  

The claims of service connection for bilateral pes planus and obstructive sleep apnea  may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for bilateral pes planus and for obstructive sleep apnea  on a VA Form 21-4138 which was date stamped as received by the AOJ on September 10, 2010.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for bilateral pes planus and for obstructive sleep apnea , the evidence before VA at the time of the prior final AOJ decision in June 2008 consisted of his service treatment records and his post-service VA and private treatment records and examination reports.  The RO stated that the Veteran's Reserve service treatment records showed a diagnosis of pes planus but there was no evidence of current disability due to bilateral pes planus which could be attributed to active service.  The RO also stated that, although the Veteran currently had a diagnosis of obstructive sleep apnea, the evidence did not suggest that it was related to active service.  Thus, the claims were denied.

The newly received evidence includes additional VA and private treatment records and examination reports and the Veteran's lay statements.  All of this evidence is to the effect that the Veteran currently experiences both bilateral pes planus and obstructive sleep apnea that are related to active service.  

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Having reviewed the record evidence, the Board finds that the evidence received since June 2008 is new, because it has not been submitted previously to agency adjudicators, and is material, because it relates to unestablished facts necessary to substantiate the claims of service connection for bilateral pes planus and for obstructive sleep apnea.  Because new and material evidence has been received, the previously denied claims of service connection for bilateral pes planus and for obstructive sleep apnea are reopened.

 
ORDER

As new and material evidence has been received, the previously denied claim of service connection for bilateral pes planus is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for obstructive sleep apnea is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that he incurred bilateral pes planus and obstructive sleep apnea during active service.  He also contends that his service-connected GERD is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before these claims can be adjudicated on the merits. 

Bilateral Pes Planus 

The Veteran asserts that his bilateral pes planus was caused by injury incurred during active military service.  Specifically, he asserts that he first experienced foot pain during service in Iraq and Kuwait, due to often running while wearing boots and being on patrol 7 days a week.  The Veteran also stated that during his tour of duty in Iraq, he reported to medical and received treatment for problems with his feet.  

Notably, while serving in the U.S. Army National Guard (ANG), an August 2007 Report of Medical Examination confirms a diagnosis of pes planus. 

With the exception of a February 2005 post-deployment medical health assessment, review of the claims file to include records located in the Virtual VA and VBMS electronic file systems, reveals no service treat records (STRs) associated with the Veteran's active military service in Southwest Asia.  

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Accordingly, on remand, additional efforts should be undertaken to obtain the Veteran's STRs from his ANG service.

Obstructive Sleep Apnea

In an August 2012 statement, the Veteran explained that during his tour of duty in Iraq, he reported to medical personnel and received treatment for difficulty sleeping.

In April 2013, the RO issued a statement of the case (SOC) finding that "[r]ecords dated from 2007, note the presence of [sleep apnea]; however, at the time, [the Veteran was] in the Reserves and not on active duty.  Although the evidence of record does show the presence of this condition, there is no evidence to show that [the Veteran's] sleep apnea is related to [his] active duty military service."

The Board notes that the record includes neither STRs from the Veteran's period of service in Southwest Asia nor personnel records verifying the dates of his ACDUTRA assignments, to include whether or not the Veteran was actually on active duty in 2007 per the AOJs determination in the April 2013 SOC.  A review of the claims folder reveals that the RO initially requested the Veteran's records in June 2007 for the period of January 31, 2001 to July 11, 2001 and from December 18, 2003 to March 20, 2005.  The records received consists of active duty orders and separation orders for various periods dated from February 2001 to March 2005.

It is imperative that the AOJ determine whether or not the Veteran was on INACDUTRA or ACDUTRA in the ANG because his duty status will impact his entitlement to service connection for bilateral pes planus and for obstructive sleep apnea .  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  If, for example, the Veteran was on ACDUTRA in the ANG when he experienced bilateral pes planus and/or obstructive sleep apnea while he was on active service, then VA is obligated to schedule him for appropriate examination to determine the nature and etiology of these disabilities pursuant to the VCAA's duty to assist.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  By contrast, if the Veteran was on INACDUTRA in the ANG when he experienced obstructive sleep apnea, then the prohibition found in 38 C.F.R. § 3.6(a) against service connection for diseases incurred during a period of INACDUTRA precludes further development of this claim.  See 38 C.F.R. § 3.6(a).

GERD

The Veteran maintains that he has had persistent (daily) problems with acid reflux, pain in the chest, and numbness in the hands and arms, which began soon after arriving from Iraq in 2003.

In May 2013, the Veteran was afforded a VA examination (with an October 2013 addendum) to determine the nature and etiology of his current gastrointestinal disorder.  The examiner's report reflects the Veteran reported symptoms of heartburn, which was treated with Nexium, and a diagnosis of GERD was confirmed.

In September 2013, the RO sought clarification of the examiner's opinion.  The ROs directives specified that the VA examiner identify whether the Veteran's diagnosis of GERD was at least as likely as not (50 percent or greater probability) incurred in or caused by his complaint of "frequent indigestion" that occurred during his deployment to Mosul Iraq, as shown on a post-deployment health assessment dated in January 2005.

The requested opinion was obtained in an October 2013 addendum.  The examiner opined that the claimed condition of GERD was less likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness, finding that "[a]lthough there is a non-specific complaint of "frequent indigestion" post deployment, there is no diagnosis given."  The examiner provided no further explanation for the conclusion. 

The most recent treatment records for GERD are dated in 2008.  See Hampton VA Medical Center Treatment Records.  This evidence indicates that worsening of the Veteran's service-connected GERD may have occurred.  Specifically, the Veteran's June 2014 statement supports the claim of worsening of his GERD symptoms.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, the Board finds that, on remand, a new VA examination should be obtained to assess the current severity of his service-connected GERD.  See 38 C.F.R. § 3.159(c).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC) or other appropriate Federal records repository and request all of the Veteran's service treatment records and service personnel records that may be available, to include any records from his U.S. Army Reserve service.  A copy of any request(s) sent to the NPRC or another appropriate Federal records repository, and any reply, to include a negative reply and/or any records obtained, should be included in the Veteran's claims file.

2.  Contact the Defense Finance and Accounting Service (DFAS) and request that they provide December MMPA prints to show drill dates (02, 20, 22) and active duty (50) dates for each calendar year that the Veteran was in the Army National Guard (ANG) between 2001 and 2005.  If DFAS is unable to provide these prints, then it should be asked to provide a detailed listing of all of the Veteran's dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the ANG for each calendar year between 1988 and 1993.  The AOJ should not request that DFAS provide the Veteran's leave and earnings statements.  A copy of any request(s) sent to DFAS, and any reply, should be included in the Veteran's claims file.

3.  If, and only if, DFAS does not provide a detailed listing of all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG for each calendar year between 2001 and 2005, then the RO should make a formal finding as to all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG for each calendar year between 2001 and 2005.  A copy of any formal finding should be included in the Veteran's claims file.

4.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for bilateral pes planus and/or obstructive sleep apnea since his service separation.  Ask them to identify all VA and non-VA clinician who have treated him for his service-connected GERD in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

5.  Thereafter, schedule the Veteran for VA examination to determine the current severity of his GERD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected GERD is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The examiner also is asked to state whether the Veteran's service-connected GERD is manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

6.  If, and only if, DFAS or the RO determines that the Veteran was on ACDUTRA in the ANG when he experienced bilateral pes planus, then schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral pes planus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral pes planus, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred bilateral pes planus during a period of active duty for training (ACDUTRA) in the Army National Guard (ANG).

7.  If, and only if, DFAS or the RO determines that the Veteran was on ACDUTRA in the ANG when he experienced obstructive sleep apnea, then schedule the Veteran for appropriate examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred obstructive sleep apnea during a period of active duty for training (ACDUTRA) in the Army National Guard (ANG).

8.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


